      Case 1:17-cv-05353-GBD-HBP Document 63 Filed 05/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICHOLAS PARKER, on behalf of
himself and all others similarly         Civil Action No. 1:17-cv-05353-GBD-HBP
situated,
                                         PLAINTIFF’S NOTICE OF MOTION
                        Plaintiff,       TO STRIKE INADMISSIBLE
v.                                       EVIDENCE AND TESTIMONY

UNITED INDUSTRIES
CORPORATION,

                        Defendant.



TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support, Declaration of Yitzchak Kopel, and Declaration of Colin B. Weir, dated May 3, 2019,

Plaintiff Nicholas Parker hereby moves before the Honorable Henry B. Pitman for an Order

Striking the Declarations of Amy L. Applebum and Jennifer Stansbury (Exhibit H to the April

15, 2019 Declaration of Michael Ruttinger) (ECF No. 58), all references in Defendant’s class

certification opposition (ECF No. 57) to anonymous internet reviews, and the entire opinion of

Dr. Denise Martin that Mr. Weir’s damages models fail to take into account satisfied consumers

(Exhibit C to the April 15, 2019 Declaration of Michael Ruttinger) (ECF No. 58). This motion is

brought pursuant to Rules 26 and 37 of the Federal Rules of Civil Procedure and Rules 401, 402,

802, and 703 of the Federal Rules of Evidence.



Dated: May 3, 2019                               Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:     /s/ Yitzchak Kopel
                                                             Yitzchak Kopel
Case 1:17-cv-05353-GBD-HBP Document 63 Filed 05/03/19 Page 2 of 2




                                Scott A. Bursor
                                Yitzchak Kopel
                                Alec M. Leslie
                                888 Seventh Avenue
                                New York, NY 10019
                                Telephone: (646) 837-7150
                                Facsimile: (212) 989-9163
                                E-Mail: scott@bursor.com
                                         ykopel@bursor.com
                                         aleslie@bursor.com

                                Attorneys for Plaintiff




                                2
